People v Brooks (2021 NY Slip Op 02719)





People v Brooks


2021 NY Slip Op 02719


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021

PRESENT: WHALEN, P.J., CURRAN, TROUTMAN, WINSLOW, AND BANNISTER, JJ. (Filed Apr. 30, 2021.) 


MOTION NO. (149/20) KA 17-01960.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vBERNARD A. BROOKS, JR., DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.